Per Curiam.

Heretofore it was the usage of the banks to include the day of the date of a promissory note in their computation. Since the decision of the Court, in the case of Henry vs. Jones, they have excluded it. The transactions in the case at bar were before that decision. The direction of the judge at the trial is objected to. There can be no doubt that it was competent for the endorser to waive his right to due notice, and to consent to receive notice at an earlier day. We have in several instances recognized the usages of banks, at which the parties haVe been accustomed to transact business, not as forming rules for our decision, but as evidence of the assent of the parties to such usages, and of their waiv*88ing their legal claims. On this ground the direction of the judge was given, and we have no doubt of its correctness. The defendant is chargeable, demand having been made and notice given, on the day which, by the assent and agreement of the parties to the note, is to be considered the proper one. (a)

Judgment on the verdict.


 Smith vs. Whiting, 12 Mass. Rep. 6. — Lincoln and Kennebeck Bank vs. Page, 9 Mass. Rep. 155. — Same vs. Hammatt, 9 Mass. Rep. 159.— Whitwell vs. Johnson, 17 Mass. Rep. 449. — Pierce vs. Butler, 14 Mass. Rep. 303. — State Bank vs. Hurd, 19 Mass. Rep. 172. — City Bank vs. Cutter, 3 Pick. 414.